                             Case 2:18-cv-02898-WBS-DB Document 23 Filed 05/08/20 Page 1 of 4

                 1        Michael E. Brewer (State Bar No. 177912)
                           michael.brewer@bakermckenzie.com
                 2        Billie D. Wenter (State Bar No. 235193)
                           billie.wenter@bakermckenzie.com
                 3        BAKER & McKENZIE LLP
                          Two Embarcadero Center, 11th Floor
                 4        San Francisco, CA 94111-3802
                          Telephone: +1 415 576 3000
                 5        Facsimile: +1 415 576 3099

                 6        Attorneys for Defendant
                          KIEWIT INFRASTRUCTURE WEST CO.
                 7
                          Rachel Renno (State Bar No. 272558)
                 8         rachel@foosgavinlaw.com
                          FOOS GAVIN LAW FIRM, P.C.
                 9        3947 Lennane Drive, Suite 120
                          Sacramento, CA 95834
               10         Telephone: +1 916 779 3500
                          Facsimile: +1 916 779 3508
               11
                          Attorneys for Plaintiff
               12         STEPHEN WANDERER

               13                                     UNITED STATES DISTRICT COURT

               14                                    EASTERN DISTRICT OF CALIFORNIA

               15

               16         STEPHEN WANDERER, as an individual and      Case No. 2:18-cv-02898-WBS-DB
                          in his representative capacity,
               17                                                     (SECOND) STIPULATION AND
                                       Plaintiff,                     ORDER TO REVISE THE COURT’S
               18                                                     SCHEDULING ORDER AND
                                v.
               19                                                     CONTINUE CASE MANAGEMENT
                          KIEWIT INFRASTRUCTURE WEST CO.; and         AND TRIAL DATES
               20         DOES 1 through 25, inclusive,
                                                                      Complaint Filed: September 4, 2018
               21                      Defendants.                    Amended Complaint Filed: May 13, 2019

               22                                                     Before: Judge William B. Shubb
                                                                      Courtroom: 5, 14th Floor
               23

               24

               25

               26
               27

               28
 Baker & McKenzie LLP                                                               Case No. 2:18-cv-02898-WBS-DB
Two Embarcadero Center,
       11th Floor
San Francisco, CA 94111
                          STIP & PROPOSED ORDER REVISING SCHEDULING ORDER AND CONTINUING CM AND TRIAL DATES
    +1 415 576 3000
                             Case 2:18-cv-02898-WBS-DB Document 23 Filed 05/08/20 Page 2 of 4

                 1               Pursuant to Rule 16(b) of the Federal Rules of Civil Procedure, Plaintiff Stephen Wanderer

                 2        (“Plaintiff”) and Kiewit Infrastructure West Co. (“Kiewit”) (collectively, “the Parties”), by and

                 3        through their respective counsel, hereby stipulate for a second time to modify case management

                 4        deadlines, as follows.

                 5                                                        I
                                                                      RECITALS
                 6

                 7               1.      On January 21, 2020, the Parties filed a stipulation to continue the dispositive motion

                 8        hearing, expert disclosures, expert reports, and the discovery cut-off to allow the Parties to further

                 9        confer on discovery issues to potentially narrow the scope of discovery and to further explore

               10         settlement. On January 23, 2020, the Court granted the Parties’ request.

               11                2.      The Parties made progress narrowing the scope of discovery. However, current travel

               12         restrictions and business closures due to the Coronavirus (“COVID-19”), have impacted the Parties’

               13         discovery and disclosures. The Parties need further discovery to prepare and file anticipated

               14         dispositive motions. Further, while the Parties have made progress with settlement discussions, they

               15         need additional time to participate in mediation.

               16                3.      On April 17, 2020, the Parties elected to participate in and the Court referred the case

               17         to VDRP. On April 30, 2020, the VDRP Administrator appointed Douglas Thorn as the VDRP

               18         Neutral. The Parties have until July 23, 2020 to complete the mediation. The Court encourages

               19         parties to hold VDRP mediation by remote means.

               20                4.      Also, on April 17, 2020, the Court issued General Order 617, which orders that all

               21         courthouses of the United States District Court for the Eastern District of California shall remain

               22         closed to the public until [at least] June 1, 2020, unless otherwise ordered. Hearings and conferences

               23         may be conducted via video conference if deemed appropriate and necessary.

               24                5.      The Parties have not previously requested (and the Court has not previously

               25         continued) the trial date.

               26                6.      Accordingly, the Parties hereby stipulate to revising the case management schedule as

               27         follows:

               28
 Baker & McKenzie LLP                                                         2                   Case No. 2:18-cv-02898-WBS-DB
Two Embarcadero Center,
       11th Floor
San Francisco, CA 94111
                          STIP & PROPOSED ORDER REVISING SCHEDULING ORDER AND CONTINUING CM AND TRIAL DATES
    +1 415 576 3000
                                Case 2:18-cv-02898-WBS-DB Document 23 Filed 05/08/20 Page 3 of 4

                 1                                                       II
                                                                    STIPULATION
                 2
                                   The parties hereby stipulate, and request approval of the following changes to the case
                 3
                          management deadlines:
                 4
                                      Event                      Previous Deadline                      New Deadline
                 5
                           Motion Filing Deadline        June 8, 2020                         October 16, 2020
                 6
                           Expert Disclosure             April 2, 2020                        September 11, 2020
                 7
                           Expert Rebuttal               April 20, 2020                       September 30, 2020
                 8
                           Discovery Cut-Off             June 15, 2020                        November 23, 2020
                 9
                           Final Pretrial Conference     July 20, 2020, at 1:30 p.m.          January 19, 2021, at 1:30 p.m.
               10
                           Trial                         September 22, 2020, at 9:00 a.m.     March 23, 2021, at 9:00 a.m.
               11
                                   IT IS SO STIPULATED.
               12

               13
                          Dated: May 7, 2020                                    BAKER & McKENZIE LLP
               14

               15
                                                                                By: /s/ Billie D. Wenter
               16                                                                  Billie D. Wenter
                                                                                   Attorneys for Defendant
               17                                                                  KIEWIT INFRASTRUCTURE WEST CO.

               18         Dated: May 7, 2020                                    FOOS GAVIN LAW FIRM, P.C.

               19
                                                                                By: /s/ Rachel Renno
               20
                                                                                   Rachel Renno
               21                                                                  Attorneys for Plaintiff
                                                                                   STEPHEN WANDERER
               22

               23

               24

               25         ///

               26         ///

               27         ///

               28         ///
 Baker & McKenzie LLP                                                       3                    Case No. 2:18-cv-02898-WBS-DB
Two Embarcadero Center,
       11th Floor
San Francisco, CA 94111
                           STIP & PROPOSED ORDER REVISING SCHEDULING ORDER AND CONTINUING CM AND TRIAL DATES
    +1 415 576 3000
                             Case 2:18-cv-02898-WBS-DB Document 23 Filed 05/08/20 Page 4 of 4

                 1                                                        ORDER

                 2                 The Court, having reviewed the parties’ Second Stipulation to Revise the Court’s Pretrial

                 3        Scheduling Order and Continue Case Management and Trial Dates, hereby GRANTS the parties’

                 4        request. The new deadlines are as follows:

                 5                    Event                      Previous Deadline                     New Deadline

                 6         Motion Filing Deadline        June 8, 2020                         October 9, 2020

                 7         Expert Disclosure             April 2, 2020                        August 12, 2020

                 8         Expert Rebuttal               April 20, 2020                       August 31, 2020
                 9         Discovery Cut-Off             June 15, 2020                        October 2, 2020
               10          Final Pretrial Conference     July 20, 2020, at 1:30 p.m.          January 19, 2021, at 1:30 p.m.
               11          Trial                         September 22, 2020, at 9:00 a.m.     March 23, 2021, at 9:00 a.m.
               12

               13                  PURSUANT TO STIPULATION, IT IS SO ORDERED.
               14                  Dated: May 8, 2020
               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26
               27

               28
 Baker & McKenzie LLP                                                      4                     Case No. 2:18-cv-02898-WBS-DB
Two Embarcadero Center,
       11th Floor
San Francisco, CA 94111
                          STIP & PROPOSED ORDER REVISING SCHEDULING ORDER AND CONTINUING CM AND TRIAL DATES
    +1 415 576 3000
